                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                         Criminal No. 5:17-CR-169-1H
                            Civil No. 5:19-CV-194-H


BARRY LANIEL BOSTIC ,                       )
                                            )
                     Petitioner,            )
                                            )
      v.                                    )                    ORDER
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                     Respondent.            )




       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing

§ 2255 Proceedings , the United States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, Rules Governing § 2255 Proceedings , or to make such other response as

appropriate to the above-captioned § 2255 Motion to Vacate , Set Aside or Correct

Sentence , within forty (40) days of the filing of this order.

       SO ORDERED . This J ay of May, 2019 .
